ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Req. Reconsideration-After Non-Final Rejection dated 11/13/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Todd Oberdick on February 3, 2021.
Instructions to amend the application were as follows:
Claims 1 and 2  to be amended as follows:

1. (Currently Amended) A device for carrying out mirror therapy, comprising:
-    a camera configured for filming a healthy limb of a patient,
-    a work surface configured for positioning the healthy limb or an affected limb of the patient on the work surface,
-    a screen [[capable of]] configured for  displaying an image of the healthy limb[[, which is]] positioned on the work surface, the healthy limb being filmed 
-    a support structure which is connected to the work surface, the screen and the camera [[are]] being mounted on said support structure,
wherein the device comprises a mirror fixed behind the screen, wherein the camera films the healthy limb reflected in the mirror, and wherein the image displayed by the screen is a reflection of the healthy limb in said mirror.

2.    (Currently Amended) The device according to claim 1, wherein the camera, the screen, the mirror and a part of the support structure [[are]] mobile relative to the work surface[[,]] together form[[ing]] a monolithic system.












Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a device for carrying out mirror therapy, comprising: a camera configured for filming a healthy limb of a patient,  a work surface configured for positioning the healthy limb or an affected limb of the patient on the work surface, a screen configured for  displaying an image of the healthy limb positioned on the work surface, the healthy limb being filmed by the camera, said screen preventing the patient from directly seeing the healthy limb or the affected limb on the work surface, and  a support structure which is connected to the work surface, the screen and the camera being mounted on said support structure, wherein the device comprises a mirror fixed behind the screen, wherein the camera films the healthy limb reflected in the mirror, and wherein the image displayed by the screen is a reflection of the healthy limb in said mirror.
The criticality of the features and the arrangement of features as in independent Claim 1 which is also disclosed in at least instant application specification pages 3, 4 and 7 is that the use of the camera filming the healthy limb not directly, but via the mirror fixed behind the computerized display screen with the camera filming the reflection in the mirror of the healthy limb positioned on the work surface allows to adapt the device more easily to the needs of each patient, facilitating time efficient and easier adjustment necessary for carrying out the mirror therapy.
Prior art of record US 20150313793 A1 to Lee; Hsin-Min et al. discloses a mirror therapy device that includes a support unit, a camera unit and a display unit. The support unit has a control area adapted for supporting a normal hand of a patient thereon, and an image area disposed adjacent to the control area. The camera unit is disposed above the support unit, and 
Prior art of record US 20080306572 A1 to Osada; Yoshihisa et al. discloses an apparatus for experiencing visual-tactile interaction that allows a subject to experience the sensation of a phantom limb produced by interaction between tactile sensation and visual sensation. Via Osada’s device a subject is able to experience the sensation of a phantom limb by an effect of interaction generated between visual sensation and tactile sensation. A first chamber for placing therein a prosthesis that mimics a part of either a left or right limb, and a second chamber arranged in parallel with the first chamber inside a case, are provided separated by a mirror within the case. A stimulating unit, and a drive unit for moving and/or rotating the stimulating unit, are provided within the first chamber. The subject is caused to experience the sensation of a phantom limb by inserting a limb on the side opposite the prosthesis into the second chamber, and viewing a mirror image of the prosthesis placed in the first chamber through a viewing window. However, Osada does not disclose mirror therapy device, comprising: a mirror fixed behind the screen, wherein the camera films the healthy limb reflected in the mirror, and wherein the image displayed by the screen is a reflection of the 
Prior art of record US 20170113015 A1 to Kaneko; Fuminari discloses a device for rehabilitation, the device capable of giving a patient who cannot express an intention to voluntarily move the body a kinesthetic illusion that the his/her own body is moving and thus achieving a high rehabilitation effect, a rehabilitation system including it, a program for rehabilitation, and a rehabilitation method. Kaneko’s device for rehabilitation includes: a biological signal acquisition unit  that acquires biological signals from a patient imparted with illusory stimulation for inducing a kinesthetic illusion; a characteristic biological signal detection unit  that analyzes the biological signals and detects a characteristic biological signal indicating a state where the kinesthetic illusion is induced; and a control signal output unit that outputs control signals for controlling body driving means  and/or brain simulating means, when the characteristic biological signal is detected. However, Kaneko does not disclose mirror therapy device, comprising: a mirror fixed behind the screen, wherein the camera films the healthy limb reflected in the mirror, and wherein the image displayed by the screen is a reflection of the healthy limb in said mirror in combination with all the other features and arrangement of features in claim 1.
Prior art of record US 20180082600 A1  to Ortiz Catalan; Max Jair discloses a system and a method for neuromuscular rehabilitation of a patient. More specifically, Ortiz discloses a system for neuromuscular rehabilitation of a patient having an affected limb comprising: a feedback member arranged to give real-time visual feedback; a plurality of electrodes arranged to acquire an electric signal corresponding to an intent to move said affected limb; a control unit configured to: perform pattern recognition of said electric signals, wherein at least one 
The combination and arrangement of the features of independent apparatus claim 1 (i.e. mirror therapy device, comprising: a mirror fixed behind the screen, wherein the camera films the healthy limb reflected in the mirror, and wherein the image displayed by the screen is a reflection of the healthy limb in said mirror in combination with all the other features and arrangement of features in claim 1) is neither known from, nor rendered obvious by, the available prior art. 
As per dependent claims 2-10 which depend upon independent base claim 1, dependent claims 2-10 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        February 3, 2021